Citation Nr: 1412778	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disorder to include ischemic heart disease (IHD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

At his hearing held in August 2013, the Veteran reported that he is receiving current cardiac treatment at the Leavenworth, Kansas, VA facility.  Since these records are potentially relevant to his claim, the clinical documentation associated with this medical care must be incorporated into the record.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his heart disorders.  The Board is particularly interested in any pertinent VA treatment that the Veteran has received since September 2010 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination and obtain an opinion concerning the likelihood that any diagnosed heart disorder was incurred or aggravated during service to include secondary to Agent Orange exposure.

3.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the April 2012 statement of the case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


